Citation Nr: 0930241	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  04-28 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches and, if 
so, whether that claim should be granted.

2.  Entitlement to service connection for vision impairment.

3.  Entitlement to an increased rating for a cervical spine 
disability (dislocated fracture of C4-C5, status post 
discetomy with subluxation of C4-C5, status post discetomy 
with fusion C4-C5), currently evaluated as 40 percent 
disabling. 

4.  Entitlement to a compensable rating for a right leg 
disability (residuals of a fracture of the right tibia and 
fibula with shortening).

5.  Entitlement to a compensable rating for a left pelvic 
scar (left iliac crest bone graft donor scar).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.

At the outset, the Board acknowledges that the RO framed the 
first two issues on appeal as a single claim of entitlement 
to service connection for residuals of head trauma.  However, 
a review of the record discloses that the Veteran's claimed 
residuals of head trauma essentially consist of headaches, 
which reportedly stem from his service-connected cervical 
spine disability, and vision impairment.  There has been a 
prior final decision on the Veteran's service connection 
claim for headaches, to include as secondary to a cervical 
spine disability.  However, the Veteran's current service 
connection claim also involves a condition (vision 
impairment) that is distinct from the diagnosed headaches for 
which service connection was previously denied.  The United 
States Court of Appeals for the Federal Circuit has held that 
claims that are based upon distinctly diagnosed diseases or 
injuries should be considered distinct claims for the 
purposes of 38 U.S.C.A. § 7104(b) (West 2002); Boggs v. 
Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  Thus, the 
Board finds that the issue of headaches is more accurately 
characterized as a new and material evidence claim, whereas 
the issue of vision impairment is best framed as a separate 
issue of service connection for vision impairment, warranting 
a de novo review, without regard to finality, as reflected on 
the title page of this decision.

As a final introductory matter, the Board recognizes that, in 
July 2009, the Veteran submitted an additional lay statement 
directly to the Board that was not accompanied by a waiver of 
RO consideration.  Nevertheless, the Board finds that, 
because that lay statement is mainly cumulative of evidence 
already in the claims folder, it does not constitute 
additional pertinent evidence and, thus, a further remand to 
the RO is unnecessary.  38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The claim for service connection for headaches, to 
include as secondary to a cervical spine disability, was 
previously denied in a May 1993 RO decision.  The Veteran did 
not file a timely appeal of that decision.

2.  The evidence received subsequent to the last prior final 
denial of the Veteran's claim for service connection for 
headaches is new, and is also material because it raises a 
reasonable possibility of substantiating the claim.

3.  The evidence shows that the Veteran's headaches are 
related to an in-service June 1971 motor vehicle accident in 
which he sustained a forehead injury and his subsequent in-
service treatment for a cervical spine injury and cluster 
headaches.  

4.  The Veteran's vision impairment first manifested many 
years after his separation from service and is not shown to 
be related to his service or to any aspect thereof, including 
his service-connected cervical spine disability, right leg 
disability, and left pelvic scar.

5.  VA scheduled the Veteran for examinations in connection 
with his service connection and increased rating claims and 
advised him that his appearance at these examinations was 
necessary to adjudicate his claims.  The report of contact 
shows that the Veteran did not appear for the examinations 
scheduled for May 14, 2009.  VA contacted him and rescheduled 
examinations for May 19 and May 21, 2009.  However, the 
Veteran again failed to report for his examinations and did 
not request that they be rescheduled. 

6.  The Veteran did not demonstrate good cause for his 
failure to report for the May 14, May 19, and May 21, 2009, 
examinations.


CONCLUSIONS OF LAW

1.  The May 1993 RO decision that denied service connection 
for headaches, to include as secondary to a cervical spine 
disability, is final.  38 U.S.C.A. § 7105 (West 2008); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for headaches, to 
include as secondary to a cervical spine disability.  38 
U.S.C.A. § 5108, 7105 (West 2008); 38 C.F.R. §§ 3.156, 
20.1104 (2008).

3.  Resolving all reasonable doubt in favor of the Veteran, 
his current headaches are related to his in-service treatment 
for a cervical spine injury and are proximately due to or the 
result of his service-connected cervical spine disability; 
therefore, service connection is warranted.  38 U.S.C.A. 
§§ 1110, 31; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2008).

4.  Vision impairment was not incurred in or aggravated by 
the Veteran's active service, and is not proximately due to 
or the result of his service-connected cervical spine and 
right leg disabilities and left pelvic scar.  38 U.S.C.A. 
§§ 1110, 31; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2008).

5.  The Veteran's claims for increased ratings for cervical 
spine and right leg disabilities and a left pelvic scar must 
be denied as a matter of law.  38 C.F.R. § 3.655 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

New and Material Evidence

The appellant's claim for service connection for headaches 
was previously denied in a May 1993 rating decision.  
Thereafter, in an August 2003 decision, the RO effectively 
reopened the claim and denied it on the merits.  Although the 
RO denied the claim on the merits, because that claim was 
previously denied in a decision that became final in May 
1994, the Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Id.

In the May 1993 decision, the RO denied service connection 
for headaches.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. 
§ 3.160(d), 20.302, 20.1103 (2008).  Thus, the May 1993 
decision became final because the Veteran did not file a 
timely appeal. 

A claim for entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his 
application to reopen the claim in January 2003.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision included service treatment records reflecting that 
the Veteran was injured in a June 1971 motor vehicle accident 
and was treated for multiple injuries, including a forehead 
gash.  In August 1973, he was treated for acute pain and 
discoloration on the right side of his head, diagnosed as an 
allergic reaction.  Additionally, the Veteran's service 
treatment records revealed that he was treated for chronic 
cluster headaches, which had their onset in 1989, as well as 
acute headaches associated with his June 1990 cervical spine 
surgery, and headaches that occurred when reading and staring 
at a computer screen.

Additional evidence before VA at the time of the May 1993 
rating decision included VA outpatient records showing post-
surgical treatment for cervical spine pain and related 
symptoms.  However, based on the evidence then of record, RO 
adjudicators concluded that the headaches that the Veteran 
had experienced in service were acute and transitory in 
nature and encompassed residuals of the Veteran's cervical 
spine disability, for which service connection was 
contemporaneously granted.  Consequently, a separate award of 
service connection for headaches was denied.

The Veteran applied to reopen his claim for service 
connection in January 2003.  The Board finds that the 
evidence received since the last final decision in May 1993 
is not cumulative of other evidence of record, relates to 
unestablished facts, and raises a reasonable possibility of 
substantiating the claim.

Newly received evidence includes the Veteran's written 
statements indicating that he has suffered from ongoing 
headaches since his period of service.  Also of record are 
statements from the Veteran's private treating physician 
referencing the in-service forehead injury that the Veteran 
received following the 1971 motor vehicle accident and 
indicating that he continues to suffer from chronic head 
pain.

The Board finds that the Veteran's statements and, in 
particular, the statements of his private treating physician 
suggesting a continuity of headache symptomatology since 
service are both new and material as they relate to 
unestablished facts necessary to substantiate the claim, and 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.303.  Therefore, the claim is reopened.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for certain chronic diseases, 
including other organic diseases of the nervous system, will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability.  38 C.F.R. § 3.303, 3.310.

In this case, the Veteran contends that he suffers from 
headaches, vision impairment, and associated symptoms that 
had their onset in service.  Specifically, he maintains that 
these conditions are residuals of head trauma incurred in a 
June 1971 motor vehicle accident that took place during his 
period of active service.  

The record reflects that the Veteran is service connected for 
cervical spine and right leg disabilities, both of which had 
their onset in the June 1971 in-service motor vehicle 
accident, and a left pelvic scar that was subsequently 
incurred in the course of in-service treatment for the 
cervical spine.  Thus, the origin of those service-connected 
disabilities stems from the same in-service motor vehicle 
accident in which the Veteran now alleges he incurred the 
headaches and vision impairment that are at issue in his 
current claims for service connection.  The Board is required 
to consider all theories of entitlement raised either by the 
claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process.  Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, given 
the similarity of facts surrounding the alleged onset of the 
Veteran's headaches and vision impairment and his service-
connected disabilities, and the Veteran's statements 
suggesting a relationship between those disabilities, the 
Board finds that, based on the record, VA must consider 
whether service connection for headaches and vision 
impairment is warranted as secondary to his service-connected 
cervical spine disability, right leg disability, and left 
pelvic scar.

As noted above, the service treatment records reflect that in 
June 1971, the Veteran was involved in a motor vehicle 
accident.  He was treated for multiple injuries, including 
cervical and tibia-fibular fractures and a forehead gash, and 
placed in traction for several weeks.  While no residual 
complications were reported at that time, in subsequent 
service treatment records he complained of increased 
sensation in the area of his neck and cervical spine where 
the traction tongs were placed.  In August 1973, he was 
treated for acute pain and discoloration on the right side of 
his face, diagnosed as an allergic reaction.  After a four-
day hospitalization, the Veteran's condition improved and he 
was discharged without further complication.  

The service treatment records thereafter show that he 
reported full relief from pain until 1982, at which time he 
began experiencing chronic neck pain, upper back pain, and 
pain radiating down his left arm and right leg.  During the 
remainder of the Veteran's time in service, his neck, back, 
and radicular pain continued to worsen despite conservative 
treatment and physical therapy.  In early 1990, the Veteran 
was diagnosed with instability of cervical spine between the 
C4 and C5 vertebrae, and in July of that year underwent 
spinal fusion using a bone graft from his left iliac crest.  
Following that surgery, the Veteran experienced chronic pain 
and discomfort in his neck, back, and lower extremities, for 
which he sought additional in-service medical treatment.  An 
October 1990 Magnetic Resonance Imaging examination of the 
cervical spine was negative for any abnormalities.  
Nevertheless, the Veteran's recurrent complaints of pain led 
to his referral to a neurosurgeon prior to his discharge from 
service.  Additionally, the service treatment records reveal 
that he was treated for chronic cluster headaches, which had 
their onset in 1989, as well as acute headaches associated 
with his June 1990 cervical spine surgery, and headaches, 
eyestrain, and vision problems that occurred when reading and 
staring at a computer screen.

The Veteran's post-service private and VA medical records, 
including VA examinations conducted in February 1992, 
November 1993, and August 2003, and an August 2007 VA spinal 
consultation, reflect ongoing complaints of and treatment for 
headaches and vision impairment.  Additionally, those post-
service treatment records show that the Veteran was diagnosed 
with a brain tumor (brain stem glioma) in August 1999 and has 
since undergone extensive radiotherapy and related treatment 
for that condition.

In statements dated in October 2007 and June 2008, the 
Veteran's private physician stated that the Veteran suffered 
from partial paralysis, brain damage, and other effects of a 
"brain tumor that is unremoveable [sic] by surgery and 
probably growing."  Additionally, the private physician 
indicated that the Veteran suffered from disfiguration of the 
right side of his face and neck, headaches, dizziness that 
left him prone to falls, muscular weakness, tenderness to 
involuntary movements in his right upper extremity, and loss 
of vision in his right eye due to a cataract.  That physician 
further emphasized that the Veteran's overall condition 
continued to worsen "day by day" and that he needed a 
motorized wheelchair to improve his quality of life.  
Moreover, the private physician referred to a forehead 
injury, "pain in the cervical area," and residuals of a 
right tibia fracture arising from an accident during the 
Veteran's active service.  Significantly, however, that 
physician did not indicate that the Veteran's vision 
impairment was related to his in-service motor vehicle 
accident, the service-connected disabilities arising from 
that accident, or to any other aspect of his military 
service.  Nor has any other private or VA medical provider 
opined as to such a relationship.

As noted above, the Board remanded the Veteran's service 
connection claim in January 2009.  Thereafter, the Appeals 
Management Center sent correspondence to the Veteran asking 
that he submit any additional evidence in support of his 
claims or provide information to enable VA to obtain such 
evidence on his behalf.  However, the Veteran did not respond 
to that request.  Consequently, the Board finds that any 
additional information or evidence that might have been 
elicited in support of the Veteran's service connection claim 
was not been obtained because of his decision not to 
cooperate.  In this regard, the Board reminds the Veteran 
that the duty to assist in the development and the 
adjudication of claims is not a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Pursuant to the Board's January 2009 remand, the Veteran was 
scheduled to undergo a VA examination at the VA Medical 
Center in San Juan to address the etiology of his current 
vision impairment, headaches, and related symptoms, on May 
14, 2009.  However, he did not report for that examination.  
Thereafter, VA contacted the Veteran by telephone and 
arranged to reschedule the VA examination on May 19, 2009.  
However, he again failed to report.  The VA examination was 
rescheduled a second time on May 21, 2009, but the Veteran 
did not appear.  He did not provide a reason for not 
attending any of his three scheduled VA examinations.  Nor 
did he request an additional VA examination to address his 
claim for service connection. 

The following month, following the issuance of the June 2009 
supplemental statement of the case, the Veteran submitted a 
handwritten note essentially stating that he was afraid of 
certain personnel at the San Juan VA Medical Center who were 
allegedly indifferent to his plight and had "wronged" him 
on numerous occasions.  However, the Veteran did not refer to 
his previously scheduled VA examinations.  Nor did he provide 
a specific reason for why he had failed to report for those 
examinations or request an additional examination.  

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  38 C.F.R. § 3.655(a).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b).  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, that claim 
shall be denied.  Id.

The Board recognizes that the Veteran has stated in writing 
that he is afraid of San Juan VA Medical Center personnel, 
whom he accuses of being insensitive and hostile to his 
plight.  However, the Board finds that those general 
assertions, absent any mention of his three previously 
scheduled May 2009 VA examinations, do not constitute good 
cause for his failure to report for those examinations.  
38 C.F.R. § 3.655(a).  Additionally, as noted above, the 
Veteran has not requested that his examination be 
rescheduled.  Consequently, the Board finds that any 
additional information or evidence that might have been 
elicited in support of the Veteran's service connection claim 
in the course of any of the three May 2009 VA examinations 
scheduled to address that claim was not obtained because of 
his decision not to cooperate.  Wood.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the October 2007 and June 2008 
statements of the Veteran's private physician, indicating 
that the Veteran currently suffers from partial paralysis, 
disfiguration of the right side of the face and neck, and 
other cerebral symptoms due to a brain tumor, as well as loss 
of vision in the right eye due to a cataract, constitute 
probative and persuasive medical opinion evidence.  The Board 
recognizes that the private physician's statements were not 
specifically elicited to address the Veteran's service 
connection claim.  Nevertheless, the Board affords that 
physician's statements great probative value as he had the 
benefit of observing the Veteran's physical condition for an 
extensive period through treating him for a brain tumor and 
related complications. Additionally, that private physician 
demonstrated his awareness of the Veteran's overall medical 
history by referring to his 1971 in-service motor vehicle 
accident and his service-connected cervical spine and right 
leg disabilities.  See Prejean v. West, 13 Vet. App. 444 
(2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
folder and the Veteran's history, and the thoroughness and 
detail of the opinion).  In addition, that private examiner's 
statements are consistent with the findings of the other 
clinical evidence, and there are no other contrary competent 
medical opinions of record.

The Board finds that the preponderance of the evidence 
supports a finding that the Veteran's headaches had their 
onset in service.  As noted above, the Veteran's service 
treatment records show that he incurred a forehead injury as 
a result of the June 1971 motor vehicle accident and was 
thereafter treated for chronic cluster headaches and related 
symptoms.  Moreover, the Veteran's private treating provider 
has indicated that the Veteran currently suffers from 
headaches and suggested that those problems may be due, at 
least in part, to his in-service forehead head injury.  
Furthermore, the Board observes that the Veteran is competent 
to report that he has experienced the symptoms of headaches 
since service.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(competent testimony is limited to that which the witness has 
actually observed, and is within the realm of his personal 
knowledge; such knowledge comes to a witness through use of 
his senses, that which is heard, felt, seen, smelled or 
tasted).  It is within the Veteran's realm of personal 
knowledge whether he has chronic head pain.  Accordingly, the 
Board finds that, resolving all reasonable in favor of the 
Veteran, service connection for headaches is warranted. See 
38 C.F.R. § 3.102 (2008). 

Conversely, the Board finds that the preponderance of the 
evidence is against a finding that service connection for the 
Veteran's vision impairment and associated symptoms is 
warranted.  The competent evidence of record does not 
indicate that those symptoms were caused or aggravated by the 
Veteran's June 1971 motor vehicle accident, the acute 
eyestrain for which he was treated in 1989 and 1990, or any 
other injury or incident in service.  Indeed, the competent 
evidence weighs against such a finding as the Veteran's 
private physician, in whose opinions the Board places great 
probative weight, related the Veteran's service-connected 
disabilities and head pain to his in-service motor vehicle 
accident, but offered an alternate theory of causation for 
his current vision impairment and associated symptoms.  In so 
doing, that private physician signaled that those symptoms 
were more likely due to the brain tumor and cataracts, with 
which the Veteran was diagnosed years after his military 
discharge, rather than his 1971 motor vehicle accident or any 
other aspect of his active service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
However, in this case, there is no clinical evidence relating 
the Veteran's current vision impairment associated symptoms 
to his military service.  Therefore, the Board finds that 
service connection is not warranted on a direct basis.  Nor 
is there any objective clinical evidence of record showing 
that those symptoms manifested to a compensable degree within 
one year following the Veteran's separation from service.  
Therefore, presumptive service connection is not warranted 
under 38 C.F.R. § 3.309(a).  Nor is service connection 
warranted on a secondary basis, as there is no objective 
clinical evidence of record showing any kind of causal 
relationship between the Veteran's service-connected 
disabilities and his current vision impairment.  
Additionally, as the Veteran failed to report to his last 
three previously scheduled VA examinations without providing 
good cause, a remand for an additional VA examination is not 
warranted in this instance.  See 38 C.F.R. § 3.655(a).  

The Board recognizes that the Veteran himself has attributed 
his current vision impairment and associated symptoms to 
service, specifically the June 1971 motor vehicle accident.  
As noted above, the Veteran is competent to give evidence 
about what he experienced.  Layno.  Additionally, the 
Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disorder or symptoms of a disorder are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
as a layperson, he is not competent to give a medical opinion 
on causation or aggravation of a medical condition. Bostain 
v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. 
App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  Nor does he have the 
medical expertise to provide an opinion regarding the 
etiology.  While the Veteran purports to provide some 
connection between his current symptoms and service, his 
statements alone are not competent to provide the medical 
nexus and a medical professional has not made that 
connection.  Thus, the Veteran's lay assertions are not 
competent or sufficient to establish service connection.  
Jandreau.

In sum, the Board finds that, overall, the balance of 
positive and negative evidence is at the very least in 
relative equipoise with respect to the Veteran's claim for 
service connection for headaches.  The Veteran is entitled to 
the 'benefit of the doubt' when there is an approximate 
balance of positive and negative evidence (i.e., where the 
evidence supports the claim or is in relative equipoise, the 
appellant prevails).  38 U.S.C.A. 5107 (b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, 
service connection for headaches is warranted.  

Conversely, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for vision impairment and that claim must be 
denied.  Id.  In so doing, the Board wishes to emphasize that 
it is sympathetic to the Veteran's contentions, and does not 
wish in any way to diminish his long-standing period of 
military service.  However, the Board is without authority to 
grant the claim on an equitable basis and instead is 
constrained to follow the specific provisions of law. See 38 
U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).

Higher Ratings

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities, which are based, as 
far as practically can be determined, on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2008).  When rating a service-connected disability, the 
entire history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board will also 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7 (2008).

Effective October 1, 1991, the day following his discharge 
from service, the Veteran has been in receipt of a 40 percent 
disability evaluation for a cervical spine disability and 
noncompensable evaluations for a right leg disability and a 
left pelvic scar.  As such, his claims for higher ratings for 
those disabilities, filed in January 2003, are not original 
claims.  Rather, they are claims for increased ratings for 
previously service-connected disabilities.

As noted above, regulations provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate. 38 C.F.R. § 3.655(a).  

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655(a). When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. 38 C.F.R. § 
3.655(b).  When the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
that was previously disallowed, or a claim for increase, the 
claim shall be denied.  Id.

Pursuant to the Board's January 2009 remand, the Veteran was 
scheduled for VA examinations at the VA Medical Center in San 
Juan to address his increased rating claims.  However, he did 
not report for those examinations as scheduled on May 14, 
2009.  Thereafter, VA contacted the Veteran and rescheduled 
VA examinations for May 19, 2009, but the Veteran again 
failed to appear.  He also did not show up for an additional 
series of rescheduled VA examinations on May 21, 2009.  
Moreover, the Veteran did not provide good cause for his 
failure to report for these VA examinations.  Nor did he 
indicate any willingness to report for additional 
examinations in the future.  

As noted in the above section, '[w]hen a claimant fails to 
appear for a scheduled reexamination pursuant to a claim for 
an increased rating, 38 C.F.R. § 3.655(b) mandates that the 
claim be denied, unless the appellant has good cause for his 
failure to appear.'  Engelke v. Gober, 10 Vet. App. 396, 399 
(1997).  As no such good cause has been shown, the Board 
finds that the Veterans' claims for increased ratings for 
cervical spine and right leg disabilities and a left pelvic 
scar must all be denied.  Furthermore, as the disposition of 
the increased rating claims is based on the law, and not the 
facts of the case, those claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board emphasizes that, in the future, claims for 
increased ratings for the Veteran's service-connected 
disabilities may be considered, among other things, on a 
showing that he is willing to report for VA examinations. At 
present, however, there is no basis upon which to grant the 
benefits sought on appeal.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

With respect to the claims for increased ratings for cervical 
spine and right leg disabilities and a left pelvic scar, 
since the application of the law to the undisputed facts is 
dispositive as to each of these claims, no discussion of VA's 
duties to notify and assist is required.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).  As to his and material 
evidence claim for service connection for headaches, in light 
of the fact that the Board has decided to reopen and grant 
the claim, a discussion as to whether VA's duties to notify 
and assist the appellant have been satisfied is not required.  
The Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran. 

With respect to the Veteran's claim for service connection 
for vision impairment, the Board observes that VA sent 
correspondence in May 2003, September 2007, and January 2009, 
informing him of the legal requirements applicable to that 
claim.  Further, VA made all efforts to notify and to assist 
the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2009 supplemental statement of the 
case.  

Finally, as to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
Veteran, and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder his service and post-service treatment records 
as well as other pertinent evidence.  Moreover, as noted 
above, VA has afforded the Veteran multiple opportunities to 
undergo a VA examination in support of his claim, which he 
repeatedly declined.  The Veteran has not identified any 
additional evidence related to his claim for service 
connection for vision impairment.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  Thus, VA has made every 
reasonable effort to obtain all records relevant to the 
Veteran's claim.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a headaches has been presented; to 
this extent, the appeal is granted.

Service connection for headaches is granted.

Service connection for vision impairment is denied.

A rating higher than 40 percent for a cervical spine 
disability is denied.

A compensable rating for a right leg disability is denied.

A compensable rating for a left pelvic scar is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


